DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, and 16-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the array" in Line 6.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘the electrode array’.
Claim 1 recites ‘one or more of the array of electrodes’ and it is unclear what this is intended to mean as there is only one array, how can there be more? Examiner notes it will be interpreted to mean ‘one or more electrodes of the array of electrodes’.
Claim 1 recites ‘one or more of the array of electrodes’ after previously reciting ‘a first plurality of electrodes from an array of electrodes’ thus making it unclear if the ‘one or more’ is meant to be part of the ‘first plurality’ or not.
Claim 1 recites ‘an indication’ twice in the claim making it unclear if each recitation refers to the same element or not.
Claim 4 recites the limitation "the neural response" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the control" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the implanted array" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the array" in Lines , 6-75.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘the electrode array’.
Claim 17 recites ‘one or more of the array of electrodes’ and it is unclear what this is intended to mean as there is only one array, how can there be more? Examiner notes it will be interpreted to mean ‘one or more electrodes of the array of electrodes’.
Claim 17 recites ‘an indication’ twice in the claim making it unclear if each recitation refers to the same element or not.
Claim 19 recites the limitation "the first applied stimulus" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the plurality of measurements" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the neural compound action potential responses" in Lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites ‘an indication’ and is dependent back to 1 which recites the same thus making it unclear if each recitation refers to the same element or not.
Claim 21 recites the limitation "the estimated threshold" in Line.  There is insufficient antecedent basis for this limitation in the claim.
The term “subjective” in claim 21 is a relative term which renders the claim indefinite. The term “subjective” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 25 recites the limitation "the array" in Line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘the electrode array’.
Claim 27 recites the limitation "the evoked neural compound action potential response" in Lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the evoked neural compound action potential response" in Lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the array" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘the electrode array’.
Claim 31 recites the limitation "the first applied stimulus" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the plurality of measurements" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the neural compound action potential responses" in Lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "the evoked neural compound action potential response" in Lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 and 16-17 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gliner et al. (US 2004/0158298).
Regarding claim 1, Gliner teaches a method for determining an indication of efficacy of a neural therapy (Abstract), the method comprising: 
applying, using a first plurality of electrodes from an array of electrodes implanted proximal to neural tissue (Paragraph 0023; ‘The electrode array 110 can include a support member 112 and a plurality of electrodes 114 that are carried by the support member 112. The electrode array 110 is generally configured to be implanted into a patient P for cortical stimulation, deep brain stimulation, spinal cord stimulation’), a stimulus which evokes a neural compound action potential response in the neural tissue proximal to the array (Paragraph 0027; ‘The pulse system 140 generates and sends a single pulse or pulse train to the active therapy electrodes in accordance with the command signals’)
obtaining, using one or more of the array of electrodes, a measurement of the neural compound action potential response evoked by the stimulus (Paragraph 0027; ‘the sensing device 180 senses the neural responses, motor responses, or other types of responses to the stimulus’); and 
determining, from the measurement of the neural compound action potential response an indication of efficacy of the neural therapy (Paragraph 0027; ‘The controller 130 then adjusts the configuration of active therapy electrodes and/or the waveform parameters of the stimulus to optimize the therapy for the particular patient.’ And ‘The system 100 can automatically test the efficacy of various electrode configurations and stimulus parameters’).
Regarding claim 16, Gliner teaches wherein the stimulus is applied under the control of a remote control of the implanted array (Paragraph 0027; ‘ the controller 130 sends command signals to the pulse system 140 defining the configuration of active electrodes and the waveform parameters for the stimulus.’)
Regarding claim 17, Gliner teaches a system for determining an indication of efficacy of a neural therapy (Abstract), the system comprising: 
an array of electrodes configured to be implanted proximal to neural tissue (Paragraph 0023; ‘The electrode array 110 can include a support member 112 and a plurality of electrodes 114 that are carried by the support member 112. The electrode array 110 is generally configured to be implanted into a patient P for cortical stimulation, deep brain stimulation, spinal cord stimulation’); and 
a control unit configured to cause application of a stimulus from the array which evokes a neural compound action potential response in the neural tissue proximal to the array (Paragraph 0027; ‘The pulse system 140 generates and sends a single pulse or pulse train to the active therapy electrodes in accordance with the command signals’), the control unit further configured to obtain, using one or more of the array of electrodes, a measurement of the neural compound action potential response evoked by the stimulus (Paragraph 0027; ‘the sensing device 180 senses the neural responses, motor responses, or other types of responses to the stimulus’), and the control unit further configured to determine from the measurements of the neural compound action potential response an indication of efficacy of the neural therapy (Paragraph 0027; ‘The controller 130 then adjusts the configuration of active therapy electrodes and/or the waveform parameters of the stimulus to optimize the therapy for the particular patient.’ And ‘The system 100 can automatically test the efficacy of various electrode configurations and stimulus parameters’).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 22-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gliner et al. (US 2004/0158298) as applied to claim 1 above and in view of Litvak et al. (US Patent No. 7171261).
Regarding claim 4, Gliner is silent on the intra-operative information. Litvak teaches when applied intra-operatively in order to provide intra-operative information regarding the neural response (Column 3, Lines 1-43). It would have been obvious to one of ordinary skill in the art to have modified Gliner with Litvak because it would aid in removing artifacts from the signal (Column 3, Lines 19-23 of Litvak).
Regarding claim 22, Gliner is silent on the second array. Litvak teaches wherein the obtaining comprises obtaining a plurality of measurements of the neural compound action potential response using a second plurality of electrodes of the array of electrodes (Column 3, Lines 1-23). It would have been obvious to one of ordinary skill in the art to have modified Gliner with Litvak because it would aid in removing artifacts from the signal (Column 3, Lines 19-23 of Litvak).
Regarding claim 23, Gliner is silent on the simultaneous measurements. Litvak teaches wherein the obtaining comprises obtaining the plurality of measurements simultaneously (Column 3, Lines 1-23). It would have been obvious to one of ordinary skill in the art to have modified Gliner with Litvak because it would aid in removing artifacts from the signal (Column 3, Lines 19-23 of Litvak).
Claims 18 and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gliner et al. (US 2004/0158298) as applied to claims 1 and 17 above and in view of King et al. (US 2009/0281594).
Regarding claim 18, Gliner is silent on determining of the A-beta fibre response. King teaches wherein the determining comprises determining a presence of a strong A-beta fibre response from the measurement of the neural compound action potential (Paragraph 0047). It would have been obvious to one of ordinary skill in the art to have modified Gliner with King because the sensed physiological effect correlates with a desired therapeutic effect (Paragraph 0047 of King).
Regarding claim 30, Gliner is silent on determining of the A-beta fibre response. King teaches wherein the control unit is further configured to determine the indication of efficacy by determining a presence of a strong A-beta fibre response from the measurement of the neural compound action potential (Paragraph 0047). It would have been obvious to one of ordinary skill in the art to have modified Gliner with King because the sensed physiological effect correlates with a desired therapeutic effect (Paragraph 0047 of King).
Claims 19-21 and 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gliner et al. (US 2004/0158298) in view of King et al. (US 2009/0281594) as applied to claims 18 and 30 above and in further view of Litvak et al. (US 2006/0276722).
Regarding claim 19, Gliner is silent on the growth curve. Litvak teaches further comprising: repeating the applying and obtaining for at least one further stimulus of a different intensity to the first applied stimulus; and fitting a growth curve to the plurality of measurements of the neural compound action potential responses (Paragraphs 0133-0135). It would have been obvious to one of ordinary skill in the art to have modified Gliner with Litvak because it aids in improving the accuracy of the neural response threshold current level (Paragraph 0135 of Litvak).
Regarding claim 20, Gliner is silent on the growth curve. Litvak teaches further comprising estimating a threshold from the growth curve (Paragraphs 0134-0135). It would have been obvious to one of ordinary skill in the art to have modified Gliner with Litvak because it aids in improving the accuracy of the neural response threshold current level (Paragraph 0135 of Litvak).
Regarding claim 21, Gliner in view of Litvak teach wherein the determining an indication of efficacy comprises using a correlation between the estimated threshold with one or more subjective performance measures of the neural therapy (Paragraph 0027 of Gliner; ‘The controller 130 then adjusts the configuration of active therapy electrodes and/or the waveform parameters of the stimulus to optimize the therapy for the particular patient.’ And ‘The system 100 can automatically test the efficacy of various electrode configurations and stimulus parameters’; and Paragraphs 0134-0135 of Litvak). It would have been obvious to one of ordinary skill in the art to have modified Gliner with Litvak because it aids in improving the accuracy of the neural response threshold current level (Paragraph 0135 of Litvak).
Regarding claim 31, Gliner is silent on the growth curve. Litvak teaches wherein the control unit is further configured to: repeat the applying and obtaining for at least one further stimulus of a different intensity to the first applied stimulus; and fit a growth curve to the plurality of measurements of the neural compound action potential responses (Paragraphs 0133-0135). It would have been obvious to one of ordinary skill in the art to have modified Gliner with Litvak because it aids in improving the accuracy of the neural response threshold current level (Paragraph 0135 of Litvak).
Claim 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gliner et al. (US 2004/0158298) in view of Litvak et al. (US Patent No. 7171261) as applied to claim 23 above and in further view of Bradley et al. (US 2006/0195159)
Regarding claim 24, Gliner is silent on the use of amplifiers. Bradley teaches wherein the obtaining comprises obtaining the plurality of simultaneous measurements from respective distinct measurement amplifiers each connected to respective distinct electrodes of the second plurality of electrodes (Paragraph 0071). It would have been obvious to one of ordinary skill in the art to have modified Gliner in view of Litvak with Bradley because it makes exponentially easier to determine in a clinical setting the patient's optimal stimulation parameters (e.g., pulse width, amplitude, and frequency) (Paragraph 0083 of Bradley) and because Bradley teaches the use of amplifiers as being known in the art (Paragraph 0071 of Bradley). 
Allowable Subject Matter
Claims 25-29 and 32-33 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791